Citation Nr: 1139580	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-15 727 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1971 and from March 1971 to May 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.  The Board remanded the case for further development in September 2010 and July 2011.  

The Veteran's appeal originally included the issues of entitlement to service connection for a left knee disorder and a low back disorder, an increased rating for left ear hearing loss, and specially adapted housing.  However, he did not submit a substantive appeal for those issues following a March 2006 statement of the case.  The Veteran specifically indicated in his May 2006 VA Form 9 that he had read the statement of the case and was only appealing the issue of an increased evaluation for a right knee disability.  See 38 C.F.R. §§ 20.202, 20.302 (2011).    

The Veteran's representative later submitted a statement in May 2010 in which he again addressed the issues of a compensable rating for left ear hearing loss, service connection for a left knee disability and a low back disability, and specially adapted housing.  As these issues are not currently on appeal, the Board referred them to the RO in its September 2010 remand.  No action has been taken with regard to these issues, and they are again referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

If a veteran or the record reasonably raises a question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part of that claim for an increased rating is also a claim for a TDIU as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In a May 2011 statement, the Veteran specifically asserted that he was unable to work because of the service-connected residuals of his right knee replacement.  Therefore, the RO must develop and adjudicate a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447.  

The Board directed remanded the case in July 2011 in order for the RO to develop and adjudicate the claim for TDIU.  However, in August 2011, the RO certified the appeal to the Board with no action taken in compliance with the July 2011 remand directives.  

The United States Court of Appeals for Veteran's Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds it necessary to remand the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are satisfied with respect to the issue of entitlement to TDIU.  

2.  After the notice above has been provided and after undertaking any other development deemed appropriate, the RO/AMC should adjudicate the claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Veteran should be notified of that decision and afforded an opportunity to respond.

3.  If TDIU is not granted, the RO should issue a supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



